                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,

                              Plaintiff,

-vs-                                                             Case No. 3:17-CR-88-03

WILLIAM JOHNSON,

                              Defendant.


       ORDER WITHDRAWING PREVIOUSLY ISSUED WARRANT


       On January 27, 2020, the Court issued an arrest-detainer warrant for the Defendant for
violations of the conditions of his supervised release. At that time, the Defendant was being held
by Warren County on an alleged probation violation. On January 29, 2020, this Court was notified
that the Defendant was sentenced to a six (6) month treatment program.
       At the recommendation of the U.S. Probation, it is the ORDER of the Court that any
previously issued warrant in this matter from the Southern District of Ohio be WITHDRAWN to
allow the Defendant to attend the program.
       DONE and ORDERED in Dayton, Ohio, this 30th day of January, 2020.



                                                    s/Thomas M. Rose
                                                    _____________________________________
                                                    THOMAS M. ROSE
                                                    UNITED STATES DISTRICT JUDGE
